DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
Claims 20-21 and 29-30 previously cancelled.
Applicant is respectfully requested to cancel withdrawn Claims 31-34 in response to this Office Action as being drawn to a non-elected invention. 
Claim 1 has been amended.
Claims 1-19 and 22-28 are currently pending and have been examined.
The rejections and response to arguments are stated below.  

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
With respect to Applicant arguments under 35 USC 103, the Applicant argues Kuchar does not teach using private and/or confidential data, however, this is not claimed in independent claim 1. Kuchar teaches specific techniques to generate trust scores based on monitored contract compliance as seen in ¶¶ [94-95, 159 & 198-204]), also Kuchar ¶¶ [37-39, 41-42, 57 & 60]) teach monitoring contract compliance and assigning a trust score and ¶¶ [56 & 61] teach assigning a trust score for compliance reasons. Kuchar further teaches the amended language. For these reasons, the 35 USC 103 rejection is maintained.
With respect to Applicant arguments under 35 USC 101, the Applicant argues the alleged abstract idea is integrated into a practical application, however, the examiner respectfully disagrees. The claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment and the claimed computer .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of monitoring contract compliance without significantly more. 
Independent claim 1 merely recites: 
providing account creation and system access for individual or business users; 
an application layer including access to contract creation, revision and approval tools; and 
monitoring contract term compliance by contracting parties and a trust score component to assign a trust score to each party based on monitored contract compliance.
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of monitoring contract compliance. Therefore the claim is a “Certain Method Of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
Further, under Step 2A Prong 2, this judicial exception is not integrated into a practical application because the combination of additional element(s) of a “user interface” and a “blockhain network” for providing 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component, See MPEP § 2106.05(d). The same analysis applies here in 2B, i.e. mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. 
Dependent claims 2-19 and 22-28 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims merely recite extra-solution activity that is well-understood, routine and conventional in the realm of contract monitoring using blockchain.
For instance, with respect to claim 2, the claims merely describes the account as containing contract which is merely further defining an account or the abstract idea. Claims 3 merely narrows and defines the type of contract as open or pending which further narrows the abstract idea. Claim 4 merely just defines generic storage which is well-understood in the computing environment. Claim 5 merely recites interfacing or displaying data which well-understood. Further the steps recited in claims 6-19 and 22-28 are well-understood, routine and conventional functions, mental steps, and merely a grouping of the abstract idea of monitoring contract compliance.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bao Tran et al. (US 2020/0117690 A1, herein Tran) in view of David Charles Kuchar et al. (US 2020/0027089 A1, herein Kuchar).

As per claim 1. A system of monitoring contract compliance, comprising: 
a user interface, the user interface providing account creation and system access for individual or business users (Tran ¶¶ [77, 111, 218 & 377]); 
an application layer including access to contract creation, revision and approval tools (Tran ¶¶ [76-77, & 104-109 & 111] teach access to smart contracts i.e. executable code, on the blockchain network for automatic execution); and 
it can be argued that Tran does not explicitly teach, however, Kuchar further teaches: 
a blockchain network including a component for monitoring contract term compliance by contracting parties and a trust score component to assign a trust score to each party based on monitored contract compliance, wherein the contracting parties include a party desiring services to be provided and a service provider contracted to provide the services for the contracting party, (Kuchar abstract and ¶¶ [37-39, 41-42, 57, 60, 94-95, 159 & 198-204]) wherein raw data used to generate the trust score is not stored on the blockchain network used to generate the trust score (Kuchar Fig. 11 Local Trust Data Store 302 & Scoring Model Data Store 1114, Fig. 12 at step 1206 ¶¶ [156 & 158-159] teach wherein raw data used to generate the trust score is not stored on the blockchain network used to generate the trust score but rather the Local Trust Data Store 302).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the smart device as taught in Tran with the blockchain transaction safety method using smart contracts as taught in Kuchar in order to determine likelihood of fraudulent activity (see Kuchar abstract).

As per claim 2, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: wherein the account includes one or more contracts (Tran ¶¶ [76, 77 & 105]).

As per claim 3, Tran in view of Kuchar teach the system of claim 2 Tran further teaches: wherein at least one of the one or more contracts is an open or pending contract (Tran ¶¶ [76, 121, 122, 811 & 866-873]).

As per claim 4, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: wherein the application layer further includes a database for storing one or more contracts (Tran ¶¶ [106, 110-112 & 120]).

As per claim 5, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: wherein the application layer comprises application logic for interfacing with the user interface and the blockchain network (Tran ¶¶ [9, 75-76 & 103-105]).

As per claim 6, Tran in view of Kuchar teach the system of claim 1, Kuchar further teaches: further comprising an application configured to permit the service provider contracted to view his or her trust score (Kuchar ¶¶ [57, 86-88, 90-92 & 95]).

As per claim 7, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: further comprising an application configured to allow a service provider willing to promote a brand to accept engagements from a brand owner (Tran ¶¶ [172, 188, 191 & 199]).

As per claim 8, Tran in view of Kuchar teach the system of claim 7, Tran further teaches: further comprising an application configured to allow a brand owner to enter into engagements with a service provider willing to promote a brand (Tran ¶¶ [200 & 374]).

As per claim 9, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: wherein the party desiring services to be provided includes an agency which represents the party (Tran ¶¶ [172, 188, 191, 199-200, 856 & 988]).

As per claim 10, Tran in view of Kuchar teach the system of claim 1, Kuchar further teaches: wherein the monitored contract compliance uses machine learning or artificial intelligence in determining a trust score for the service provider contracted to promote a brand (Kuchar ¶¶ [37-39, 68, 76, 84-90, 92, 94 & 392-394]).

As per claim 11, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: wherein the system includes the contract creation, revision and approval tools (Tran ¶¶ [76-77, 105, 111-113 & 904-906]).

As per claim 12, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: wherein the identity of a user is verified during account creation (Tran ¶¶ [177-179 & 184-185]).

As per claim 13, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: wherein the party desiring services to be provided is an owner of one or more brands (Tran ¶¶ [191, 199-200 & 374]).

As per claim 14, Tran in view of Kuchar teach the system of claim 13, Tran further teaches: wherein each of the one or more brands may be associated with one or more countries in which the brand is promoted (Tran ¶¶ [199, 223-230 & 239]).

 claim 15, Tran in view of Kuchar teach the system of claim 14, Tran further teaches: wherein an agency may be given access to the brand of a business entity in one or more countries in order to enter into engagements with a service provider willing to promote a brand (Tran ¶¶ [199, 223-230 & 239]).

As per claim 16, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: further comprising a contract administration tool (Tran ¶¶ [105, 109, 111 & 218]).

As per claim 17, Tran in view of Kuchar teach the system of claim 16, Tran further teaches: wherein the contract administration tool is configured to permit the service provider contracted to promote a brand to submit proof of work to demonstrate contract compliance (Tran ¶¶ [105, 109, 111, 191 & 218]).

As per claim 18, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: wherein approved contracts are committed to a ledger on the blockchain network (Tran ¶¶ [72, 83-84, 106 & 120]).

As per claim 22, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: further comprising a verification component for verifying digital identity data received from one or more parties and committing the digital identity data to a ledger on the blockchain network (Tran ¶¶ [73, 75, 76, 107 & 124]).

As per claim 23, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: wherein the blockchain network controls access to one or more contracts based on a permission indicator related to a digital identity of one or more parties (Tran ¶¶ [189, 246-248, 251 & 257]).

As per claim 24, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: wherein, in response to a request received through the user interface, the application layer provides validation of an identity of one or more of the parties based on one or more digital identities stored on the blockchain network (Tran ¶¶ [144, 182, 239 & 241-247]).

 claim 25, Tran in view of Kuchar teach the system of claim 1, Kuchar further teaches: wherein the trust score is stored on a private ledger within the blockchain network, the private ledger accessible by one or more of the parties based on one or more permission indicators for the one or more parties (Tran ¶¶ [80 & 218]).

As per claim 26, Tran in view of Kuchar teach the system of claim 1, Kuchar further teaches: wherein the trust score component generates the trust score and commits the trust score to a private ledger within the blockchain network, the private ledger accessible by one or more of the one or more parties based on one or more permission indicators for the one or more parties (Tran ¶¶ [80 & 218]).

As per claim 27, Tran in view of Kuchar teach the system of claim 1, Kuchar further teaches: wherein the trust score component generates the trust score for one or more of the parties based on one or more received trust scores (Kuchar ¶¶ [68, 84, 92, 94-95 & 204]).

As per claim 28, Tran in view of Kuchar teach the system of claim 1, Tran further teaches: wherein the trust score component generates the trust score for one or more of the parties using at least one of a zero-knowledge proof, multi-party computation, and homomorphic encryption (Kuchar ¶¶ [94-95, 141 & 204]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Kuchar and in further view of Dmitry Fostiropulo et al. (US 2020/0134612 A1, herein Fostiropulo).

As per claim 19, Tran in view of Kuchar teach the system of claim 1, it can be argued that Tran & Kuchar do not explicitly teach, however, Fostiropulo further teaches: wherein the service provider contracted to promote a brand is a social media influencer (Fostiropulo ¶¶ [105, 109, 111 & 218]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Tran and Kuchar with those of Fostiropulo in order to power the connections with the end users i.e. impact public opinion regarding certain topics of interest (see Fostiropulo ¶¶ [34]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/6/2021